Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 1 of 23 Page ID #:2334




1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   POVILAS KARCAUSKAS, individually            )   Case No. CV 15-9225 FMO (ASx)
     and on behalf of all others similarly       )
12   situated,                                   )
                                                 )   ORDER RE: MOTION FOR PRELIMINARY
13                        Plaintiff,             )   APPROVAL OF CLASS SETTLEMENT
                                                 )   AND CERTIFICATION OF SETTLEMENT
14                 v.                            )   CLASS
                                                 )
15   REGRESO FINANCIAL SERVICES,                 )
     LLC, et al.,                                )
16                                               )
                          Defendants.            )
17                                               )

18
            Having reviewed and considered all the briefing filed with respect to plaintiff’s Unopposed
19
     Motion for Class Certification and Preliminary Approval of Settlement Agreement (Dkt. 112,
20
     “Motion”), and the oral argument presented to the court, the court concludes as follows.
21
                                              BACKGROUND
22
            On November 30, 2015, plaintiff Povilas Karcauskas (“plaintiff” or “Karcauskas”) filed a
23
     class action complaint against defendants Regreso Financial Services LLC (“Regreso”); Goldsmith
24
     & Hull, APC (“Goldsmith & Hull”); and William I. Goldsmith (“Goldsmith”) (collectively,
25
     “defendants”),1 asserting violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
26

27          1
             On March 1, 2018, the court granted the unopposed motion to dismiss plaintiff’s individual
28   and class claims as to Regreso. (See Dkt. 111, Court’s Order of March 1, 2018, at 6). Thus, the
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 2 of 23 Page ID #:2335




1    §§ 1692, et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civil

2    Code §§ 1788.10, et seq. (See Dkt. 1, Complaint at ¶ 24). In pertinent part, plaintiff alleges that

3    he received a debt collection letter: (1) incorrectly naming a creditor with no involvement in

4    collecting the subject debt, (see id. at ¶ 18); and (2) seeking to collect a debt on behalf of an entity

5    that was suspended by the California Secretary of State. (See id. at ¶¶ 12-14).

6             In the instant Motion, plaintiff seeks an order: (1) certifying the proposed class for

7    settlement purposes; (2) preliminarily approving the settlement; (3) appointing the class

8    representative and class counsel; (4) appointing the settlement administrator; (5) approving the

9    notice documents and directing dissemination of the class notice; and (6) scheduling a final

10   approval hearing. (See Dkt. 112, Motion at 9).

11                                            LEGAL STANDARD

12            “[I]n the context of a case in which the parties reach a settlement agreement prior to class

13   certification, courts must peruse the proposed compromise to ratify both the propriety of the

14   certification and the fairness of the settlement.” Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir.

15   2003).

16   I.       CLASS CERTIFICATION.

17            At the preliminary approval stage, the court “may make either a preliminary determination

18   that the proposed class action satisfies the criteria set out in Rule 232 or render a final decision

19   as to the appropriateness of class certification.” Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149,

20   *3 (S.D. Fla. 2010) (internal citation omitted); see also Sandoval v. Roadlink USA Pac., Inc., 2011

21   WL 5443777, *2 (C.D. Cal. 2011) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620, 117

22   S.Ct. 2231, 2248 (1997)) (“Parties seeking class certification for settlement purposes must satisfy

23   the requirements of Federal Rule of Civil Procedure 23[.]”). “A court considering such a request

24   should give the Rule 23 certification factors ‘undiluted, even heightened, attention in the settlement

25   context.’” Sandoval, 2011 WL 5443777, at *2 (quoting Amchem, 521 U.S. at 620, 117 S.Ct. at

26

27   reference to defendants shall be to Goldsmith & Hull and Goldsmith.

28            2
                  All “Rule” references are to the Federal Rules of Civil Procedure.

                                                        2
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 3 of 23 Page ID #:2336




1    2248). “Such attention is of vital importance, for a court asked to certify a settlement class will lack

2    the opportunity, present when a case is litigated, to adjust the class, informed by the proceedings

3    as they unfold.” Amchem, 521 U.S. at 620, 117 S.Ct. at 2248.

4           A party seeking class certification must first demonstrate that: “(1) the class is so numerous

5    that joinder of all members is impracticable; (2) there are questions of law or fact common to the

6    class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

7    of the class; and (4) the representative parties will fairly and adequately protect the interests of the

8    class.” Fed. R. Civ. P. 23(a).

9           “Second, the proposed class must satisfy at least one of the three requirements listed in

10   Rule 23(b).” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345, 131 S.Ct. 2541, 2548 (2011).

11   Rule 23(b) is satisfied if:

12                  (1) prosecuting separate actions by or against individual class members

13                  would create a risk of:

14                         (A) inconsistent or varying adjudications with respect to individual

15                         class members that would establish incompatible standards of

16                         conduct for the party opposing the class; or

17                         (B) adjudications with respect to individual class members that, as a

18                         practical matter, would be dispositive of the interests of the other

19                         members not parties to the individual adjudications or would

20                         substantially impair or impede their ability to protect their interests;

21                  (2) the party opposing the class has acted or refused to act on grounds that

22                  apply generally to the class, so that final injunctive relief or corresponding

23                  declaratory relief is appropriate respecting the class as a whole; or

24                  (3) the court finds that the questions of law or fact common to class members

25                  predominate over any questions affecting only individual members, and that

26                  a class action is superior to other available methods for fairly and efficiently

27                  adjudicating the controversy. The matters pertinent to these findings include:

28

                                                        3
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 4 of 23 Page ID #:2337




1                         (A) the class members’ interests in individually controlling the

2                         prosecution or defense of separate actions;

3                         (B) the extent and nature of any litigation concerning the controversy

4                         already begun by or against class members;

5                         (C) the desirability or undesirability of concentrating the litigation of the

6                         claims in the particular forum; and

7                         (D) the likely difficulties in managing a class action.

8    Fed. R. Civ. P. 23(b)(1)-(3).

9           The party seeking class certification bears the burden of demonstrating that the proposed

10   class meets the requirements of Rule 23. See Dukes, 564 U.S. at 350, 131 S.Ct. at 2551 (“A party

11   seeking class certification must affirmatively demonstrate his compliance with the Rule – that is,

12   he must be prepared to prove that there are in fact sufficiently numerous parties, common

13   questions of law or fact, etc.”). However, courts need not consider the Rule 23(b)(3) issues

14   regarding manageability of the class action, as settlement obviates the need for a manageable

15   trial. See Morey v. Louis Vuitton N. Am., Inc., 2014 WL 109194, *12 (S.D. Cal. 2014) (“[B]ecause

16   this certification of the Class is in connection with the Settlement rather than litigation, the Court

17   need not address any issues of manageability that may be presented by certification of the class

18   proposed in the Settlement Agreement.”); Rosenburg v. I.B.M., 2007 WL 128232, *3 (N.D. Cal.

19   2007) (discussing “the elimination of the need, on account of the Settlement, for the Court to

20   consider any potential trial manageability issues that might otherwise bear on the propriety of class

21   certification”).

22   II.    FAIRNESS OF CLASS ACTION SETTLEMENT.

23          Rule 23 provides that “the claims, issues, or defenses of a certified class may be settled

24   . . . only with the court’s approval.” Fed. R. Civ. P. 23(e). “The primary concern of [Rule 23(e)]

25   is the protection of th[e] class members, including the named plaintiffs, whose rights may not have

26   been given due regard by the negotiating parties.” In re Syncor ERISA Litig., 516 F.3d 1095,

27   1101-02 (9th Cir. 2008) (quoting Officers for Justice v. Civil Service Comm’n of the City & Cnty.

28   of S.F., 688 F.2d 615, 624 (9th Cir. 1982), cert. denied 459 U.S. 1217 (1983)). Accordingly, a

                                                        4
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 5 of 23 Page ID #:2338




1    district court must determine whether a proposed class action settlement is “fundamentally fair,

2    adequate, and reasonable.” Staton, 327 F.3d at 959; see Fed. R. Civ. Proc. 23(e). Whether to

3    approve a class action settlement is “committed to the sound discretion of the trial judge.” Class

4    Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir.), cert. denied, Hoffer v. City of Seattle,

5    506 U.S. 953 (1992) (internal quotation marks and citation omitted).

6           “If the [settlement] proposal would bind class members, the court may approve it only after

7    a hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

8    “[S]ettlement approval that takes place prior to formal class certification requires a higher standard

9    of fairness [given t]he dangers of collusion between class counsel and the defendant, as well as

10   the need for additional protections when the settlement is not negotiated by a court designated

11   class representative[.]” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). As the

12   Ninth Circuit has observed, “[p]rior to formal class certification, there is an even greater potential

13   for a breach of fiduciary duty owed the class during settlement. Accordingly, such agreements

14   must withstand an even higher level of scrutiny for evidence of collusion or other conflicts of

15   interest than is ordinarily required under Rule 23(e) before securing the court’s approval as fair.”

16   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011).

17          Approval of a class action settlement requires a two-step process – a preliminary approval

18   followed by a later final approval. See West v. Circle K Stores, Inc., 2006 WL 1652598, *2 (E.D.

19   Cal. 2006) (“[A]pproval of a class action settlement takes place in two stages.”); Tijero v. Aaron

20   Bros., Inc., 2013 WL 60464, *6 (N.D. Cal. 2013) (“The decision of whether to approve a proposed

21   class action settlement entails a two-step process.”). At the preliminary approval stage, the court

22   “evaluate[s] the terms of the settlement to determine whether they are within a range of possible

23   judicial approval.” Wright v. Linkus Enters., Inc., 259 F.R.D. 468, 472 (E.D. Cal. 2009). Although

24   “[c]loser scrutiny is reserved for the final approval hearing[,]” Harris v. Vector Mktg. Corp., 2011

25   WL 1627973, *7 (N.D. Cal. 2011), “the showing at the preliminary approval stage – given the

26   amount of time, money and resources involved in, for example, sending out new class notices –

27   should be good enough for final approval.” Spann v. J.C. Penney Corp., 314 F.R.D. 312, 319

28   (C.D. Cal. 2016). “At this stage, the court may grant preliminary approval of a settlement and

                                                       5
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 6 of 23 Page ID #:2339




1    direct notice to the class if the settlement: (1) appears to be the product of serious, informed,

2    non-collusive negotiations; (2) has no obvious deficiencies; (3) does not improperly grant

3    preferential treatment to class representatives or segments of the class; and (4) falls within the

4    range of possible approval.” Id. (internal quotation marks omitted); Harris, 2011 WL 1627973, at

5    *7 (same); Cordy v. USS-Posco Indus., 2013 WL 4028627, *3 (N.D. Cal. 2013) (“Preliminary

6    approval of a settlement and notice to the proposed class is appropriate if the proposed settlement

7    appears to be the product of serious, informed, non-collusive negotiations, has no obvious

8    deficiencies, does not improperly grant preferential treatment to class representatives or segments

9    of the class, and falls within the range of possible approval.”) (internal quotation marks omitted).

10                                              DISCUSSION

11   I.     CLASS CERTIFICATION.

12          A.       Rule 23(a) Requirements.

13                   1.    Numerosity.

14          The first prerequisite of class certification requires that the class be “so numerous that

15   joinder of all members is impractical[.]” Fed. R. Civ. P. 23(a)(1). Although impracticability does

16   not hinge only on the number of members in the putative class, joinder is usually impracticable if

17   a class is “large in numbers.” See Jordan v. Cnty. of Los Angeles, 669 F.2d 1311, 1319 (9th Cir.),

18   vacated on other grounds, 459 U.S. 810 (1982) (class sizes of 39, 64, and 71 are sufficient to

19   satisfy the numerosity requirement); Jimenez v. Domino’s Pizza, Inc., 238 F.R.D. 241, 247 (C.D.

20   Cal. 2006) (same). “As a general matter, courts have found that numerosity is satisfied when

21   class size exceeds 40 members, but not satisfied when membership dips below 21.” Slaven v.

22   BP Am., Inc., 190 F.R.D. 649, 654 (C.D. Cal. 2000); see Tait v. BSH Home Appliances Corp., 289

23   F.R.D. 466, 473 (C.D. Cal. 2012) (“A proposed class of at least forty members presumptively

24   satisfies the numerosity requirement.”).

25          Here, the members of the class are so numerous that joinder of all members is

26   impracticable. According to defendants’ records, there are approximately 1,072 settlement class

27   members. (See Dkt. 112, Motion at 14; Dkt. 112-4, Declaration of Michael Goldsmith (“Goldsmith

28   Decl.”) ¶ 5).

                                                      6
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 7 of 23 Page ID #:2340




1                  2.     Commonality.

2           The commonality requirement is satisfied if “there are common questions of law or fact

3    common to the class[.]” Fed. R. Civ. P. 23(a)(2). Commonality requires plaintiff to demonstrate

4    that his claims “depend upon a common contention . . . [whose] truth or falsity will resolve an issue

5    that is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350, 131

6    S.Ct. at 2551; see Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir. 2010)

7    (The commonality requirement demands that “class members’ situations share a common issue

8    of law or fact, and are sufficiently parallel to insure a vigorous and full presentation of all claims

9    for relief.”) (internal quotation marks omitted). “The plaintiff must demonstrate the capacity of

10   classwide proceedings to generate common answers to common questions of law or fact that are

11   apt to drive the resolution of the litigation.” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588

12   (9th Cir. 2012) (internal quotation marks omitted). “This does not, however, mean that every

13   question of law or fact must be common to the class; all that Rule 23(a)(2) requires is a single

14   significant question of law or fact.” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th

15   Cir. 2013), cert. denied, 135 S.Ct. 53 (2014) (emphasis and internal quotation marks omitted); see

16   Mazza, 666 F.3d at 589 (characterizing commonality as a “limited burden[,]” stating that it “only

17   requires a single significant question of law or fact”). Proof of commonality under Rule 23(a) is

18   “less rigorous” than the related preponderance standard under Rule 23(b)(3). See Mazza, 666

19   F.3d at 589. “The existence of shared legal issues with divergent factual predicates is sufficient,

20   as is a common core of salient facts coupled with disparate legal remedies within the class.”

21   Hanlon, 150 F.3d at 1019.

22          This case involves the sending of a form collection letter to the class members. (See Dkt.

23   112, Motion at 14). The significant common question is whether the letter violated the FDCPA and

24   the RFDCPA by making false and misleading representations. (See id. at 14-15); 15 U.S.C. §

25   1692e; Cal. Civ. Code § 1788; Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1029 (9th

26   Cir. 2012) (“The seminal issue in this case is whether Mickell violated the FDCPA when he sent

27   debt collection letters addressed to the debtor, but in ‘care of’ the debtor’s employer, without first

28   obtaining consent. That claim is a common contention among the class and ‘determination of its

                                                       7
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 8 of 23 Page ID #:2341




1    truth or falsity’ is pivotal to this lawsuit and is capable of determination ‘in one stroke’ . . . [and t]he

2    class members here have all suffered the same injury—they received a debt collection letter at

3    their place of employment without first giving their consent, in violation of the FDCPA.”) (quoting

4    Wal-Mart, 564 U.S. at 349, 131 S.Ct. at 2551); Yang v. Assisted Credit Servs., Inc., 2016 WL

5    10459417, *3 (C.D. Cal. 2016) (“Plaintiff’s claims all relate to whether the contents of a debt

6    collection letter violates the FDCPA and the RFDCPA. Plaintiff alleges that every member of the

7    class received the ‘same or similar’ letter. Accordingly, Plaintiff and the class members’ claims

8    involve common legal questions.”) (international citation omitted). In short, the litigation involves

9    common class-wide issues that are apt to drive the resolution of plaintiff’s claims. See, e.g.,

10   Shelton v. Hal Hays Constr., Inc., 2017 WL 1439683, *3 (C.D. Cal. 2017) (finding commonality

11   requirement satisfied where common question was whether defendant violated FCRA by using

12   certain forms); Kirchner v. Shred-It USA, Inc., 2015 WL 1499115, *3 (E.D. Cal. 2015) (“Whether

13   these forms complied with § 1681b(b)(2) is a question common to all class members. Class

14   members would also face the common question of whether Shred-it ‘willfully’ failed to comply with

15   § 1681b(b)(2)’s requirement. These questions of law are therefore applicable in the same manner

16   to each member of the class, making class relief based on commonality appropriate.”) (citations

17   omitted); Milbourne v. JRK Residential Am., LLC, 2014 WL 5529731, *5 (E.D. Va. 2014)

18   (“[Defendant] has admitted that it has used a standardized waiver and disclosure form for all class

19   members, including [plaintiff]. Thus, if [plaintiff] is able to establish that [defendant’s form] did not

20   satisfy Section 1681b(b)(2)’s requirements this issue will be resolved not only in [plaintiff’s] favor,

21   but in the favor of all class members. Thus, the legality of the forms is of ‘such a nature that it is

22   capable of classwide resolution’ and satisfies the commonality requirement[.]”).

23                  3.      Typicality.

24          “Typicality refers to the nature of the claim or defense of the class representative, and not

25   to the specific facts from which it arose or the relief sought.” Ellis v. Costco Wholesale Corp., 657

26   F.3d 970, 984 (9th Cir. 2011) (internal quotation marks and citation omitted). To demonstrate

27   typicality, plaintiff’s claims must be “reasonably co-extensive with those of absent class

28   members[,]” although “they need not be substantially identical.” Hanlon, 150 F.3d at 1020; see

                                                          8
Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 9 of 23 Page ID #:2342




1    Ellis, 657 F.3d at 984 (“Plaintiffs must show that the named parties’ claims are typical of the

2    class.”). “The test of typicality is whether other members have the same or similar injury, whether

3    the action is based on conduct which is not unique to the named plaintiff[], and whether other class

4    members have been injured by the same course of conduct.” Ellis, 657 F.3d at 984 (internal

5    quotation marks and citation omitted).

6           Here, the claims of the representative plaintiff are typical of the claims of the class.

7    Plaintiff’s claims arise from the same nucleus of facts as the class and are based on the same

8    legal theory, i.e., defendants violated the FDCPA and the RFDCPA by sending class members

9    the same collection letter as plaintiff. (See Dkt. 112, Motion at 15); see, e.g., Yang, 2016 WL

10   10459417, at *3 (“Plaintiff’s claims relate to the same or similar collection letter that the class

11   members received. Thus, Plaintiff’s claims challenging Defendants’ letters are typical, if not

12   identical, to those of the class.”); Brown v. NFL Players Ass’n., 281 F.R.D. 437, 442 (C.D. Cal.

13   2012) (typicality satisfied where plaintiff’s claims were based on “the same event or practice or

14   course of conduct that [gave] rise to the claims of other class members and . . . are based on the

15   same legal theory”) (internal quotation marks omitted). Additionally, the court is not aware of any

16   facts that would subject the class representative “to unique defenses which threaten to become

17   the focus of the litigation.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

18   (internal quotation marks omitted).

19                 4.     Adequacy of Representation.

20          “The named Plaintiff[] must fairly and adequately protect the interests of the class.” Ellis,

21   657 F.3d at 985 (citing Fed. R. Civ. P. 23(a)(4)). “To determine whether [the] named plaintiff[] will

22   adequately represent a class, courts must resolve two questions: (1) do[es] the named plaintiff[]

23   and [his] counsel have any conflicts of interest with other class members and (2) will the named

24   plaintiff[] and [his] counsel prosecute the action vigorously on behalf of the class?” Id. (internal

25   quotation marks and citation omitted). “Adequate representation depends on, among other

26   factors, an absence of antagonism between [the] representative[] and absentees, and a sharing

27   of interest between [the] representative[] and absentees.” Id.

28          Here, the proposed class representative does not appear to have any conflicts of interest

                                                      9
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 10 of 23 Page ID
                                      #:2343



1    with the absent class members.         As plaintiff states, he “understand[s] that as a class

2    representative [he] ha[s] the responsibility to see that the lawyers prosecute the case on behalf

3    of the entire class, not just [him].” (Dkt. 112-5, Declaration of Povilas Karcauskas (“Karcauskas

4    Decl.”) at ¶ 9). Under the circumstances, “[t]he adequacy-of-representation requirement is met

5    here because Plaintiff[ has] the same interests as the absent Class Members[.] Further, there is

6    no apparent conflict of interest between the named Plaintiff[‘s] claims and those of the other Class

7    Members’ – particularly because the named Plaintiff[ has] no separate and individual claims apart

8    from the Class.” Barbosa v. Cargill Meat Sols. Corp, 297 F.R.D. 431, 442 (E.D. Cal. 2013).

9           Finally, plaintiff’s counsel requests, and the Settlement Agreement provides, that the court

10   appoint as class counsel Robert Stempler (“Stempler”) of the Consumer Law Office of Robert

11   Stempler, APC, and O. Randolph Bragg (“Bragg”) of Horwitz, Horwitz & Associates. (See Dkt.

12   112, Motion at 16). Stempler states that he has been appointed to leadership positions in

13   numerous class actions under the FDCPA. (See Dkt. 112-3, Declaration of Robert Stempler

14   (“Stempler Decl.”) at ¶¶ 25-33). For instance, he was appointed co-lead counsel with Bragg in

15   Doxtader v. Transworld Systems, 99 CV 1563 TW (LSP) (S.D. Cal.) and Justice v. National Check

16   Trust, Inc., CV 02 04908 PA (RNBx) (C.D. Cal). (Id. at ¶¶ 26-27). Bragg states that he has been

17   “involved in numerous consumer cases” and in November 2006, he was named Consumer

18   Attorney of the Year by the National Association of Consumer Advocates. (See Dkt. 112-2,

19   Declaration of O. Randolph Bragg at ¶¶ 10 & 14-16). Based on counsel’s representations, the

20   court finds that plaintiff’s counsel are competent, and that the adequacy of representation

21   requirement is satisfied.   See Barbosa, 297 F.R.D. at 443 (“There is no challenge to the

22   competency of the Class Counsel, and the Court finds that Plaintiffs are represented by

23   experienced and competent counsel who have litigated numerous class action cases.”).

24          B.     Rule 23(b) Requirements.

25          Certification under Rule 23(b)(3) is proper “whenever the actual interests of the parties can

26   be served best by settling their differences in a single action.” Hanlon, 150 F.3d at 1022 (internal

27   quotation marks omitted). The rule requires two different inquiries, specifically a determination as

28   to whether (1) “questions of law or fact common to class members predominate over any

                                                     10
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 11 of 23 Page ID
                                      #:2344



1    questions affecting only individual members[;]” and (2) “a class action is superior to other available

2    methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3); see

3    Spann, 314 F.R.D. at 321-22.

4                   1.    Predominance.

5           “The Rule 23(b)(3) predominance inquiry tests whether [the] proposed class[ is] sufficiently

6    cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623, 117 S.Ct. at 2249.

7    “Rule 23(b)(3) focuses on the relationship between the common and individual issues. When

8    common questions present a significant aspect of the case and they can be resolved for all

9    members of the class in a single adjudication, there is clear justification for handling the dispute

10   on a representative rather than on an individual basis.” Hanlon, 150 F.3d at 1022 (internal

11   quotation marks and citations omitted); see In re Wells Fargo Home Mortg. Overtime Pay Litig.,

12   571 F.3d 953, 959 (9th Cir. 2009) (“[T]he main concern in the predominance inquiry . . . [is] the

13   balance between individual and common issues.”). Additionally, the class damages must be

14   sufficiently traceable to plaintiff’s liability case. See Comcast Corp. v. Behrend, 133 S.Ct. 1426,

15   1433 (2013).

16          For the reasons discussed above, see supra at § I.A.2., the court is persuaded that

17   common questions predominate over individual questions. Here, the single, overwhelming

18   common question of whether defendants violated the FDCPA and RFDCPA by making

19   misrepresentations in the collection letter sent to the putative class members predominates over

20   any individual questions. See, e.g., Durham v. Cont’l Cent. Credit, 2010 WL 2776088,*5 (S.D. Cal.

21   2010) (“Plaintiff and the proposed class members were sent the Exhibit B letter within 30 days of

22   having been sent the Exhibit A letter, raising the legal claim of overshadowing in violation of 15

23   U.S.C. § 1692g(b). These common and central issues predominate over any questions affecting

24   only individual members.”). Finally, the relief sought applies to all class members and is traceable

25   to plaintiff’s liability case. See Comcast, 133 S.Ct. at 1433.

26                  2.    Superiority.

27          “The superiority inquiry under Rule 23(b)(3) requires determination of whether the

28   objectives of the particular class action procedure will be achieved in the particular case” and

                                                      11
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 12 of 23 Page ID
                                      #:2345



1    “necessarily involves a comparative evaluation of alternative mechanisms of dispute resolution.”

2    Hanlon, 150 F.3d at 1023. Rule 23(b)(3) provides a list of four non-exhaustive factors relevant to

3    superiority. See Fed. R. Civ. P. 23(b)(3)(A)-(D).

4           The first factor considers “the class members’ interests in individually controlling the

5    prosecution or defense of separate actions.” Fed. R. Civ. P. 23(b)(3)(A). “This factor weighs

6    against class certification where each class member has suffered sizeable damages or has an

7    emotional stake in the litigation.” Barbosa, 297 F.R.D. at 444. Here, plaintiff does not assert

8    claims for emotional distress, nor is there any indication that the amount of damages any individual

9    class member could recover is significant or substantially greater than the potential recovery of

10   any other class member. (See, generally, Dkt. 1, Complaint). The alternative method of resolution

11   is individual claims for a relatively modest amount of damages, but such claims would likely never

12   be brought, as “litigation costs would dwarf potential recovery.” Hanlon, 150 F.3d at 1023; see

13   Leyva v. Medline Indus., Inc., 716 F.3d 510, 515 (9th Cir. 2013) (“In light of the small size of the

14   putative class members’ potential individual monetary recovery, class certification may be the only

15   feasible means for them to adjudicate their claims. Thus, class certification is also the superior

16   method of adjudication.”); Bruno v. Quten Research Inst., LLC, 280 F.R.D. 524, 537 (C.D. Cal.

17   2011), reconsideration denied, 280 F.R.D. 540 (2012) (“Given the small size of each class

18   member’s claim, class treatment is not merely the superior, but the only manner in which to ensure

19   fair and efficient adjudication of the present action.”); Schwarm v. Craighead, 233 F.R.D. 655, 664

20   (E.D. Cal. 2006) (finding FDCPA class action superior to individual claims because “[n]ot only are

21   most individual consumers unaware of their rights under the FDCPA, but also the size of the

22   individual claims is usually so small there is little incentive to sue individually”) (internal quotation

23   marks omitted). In short, “there is no evidence that Class members have any interest in controlling

24   prosecution of their claims separately nor would they likely have the resources to do so.” Munoz

25   v. PHH Corp., 2013 WL 2146925, *26 (E.D. Cal. 2013).

26           The second factor to consider is “the extent and nature of any litigation concerning the

27   controversy already begun by or against class members.” Fed. R. Civ. P. 23(b)(3)(B). Here, there

28   is no indication that any class member is involved in any other litigation concerning the claims in

                                                        12
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 13 of 23 Page ID
                                      #:2346



1    this case. (See Dkt. 112, Motion at 18) (“the parties are unaware of any competing litigation

2    regarding the claims at issue”).

3           The third factor is “the desirability or undesirability of concentrating the litigation of the

4    claims in the particular forum[,]” Fed. R. Civ. P. 23(b)(3)(C), and the fourth factor relates to “the

5    likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3)(D). As noted above, “[i]n

6    the context of settlement . . . the third and fourth factors are rendered moot and are irrelevant.”

7    Barbosa, 297 F.R.D. at 444; see Amchem, 521 U.S. at 620, 117 S.Ct. at 2248 (“Confronted with

8    a request for settlement-only class certification, a district court need not inquire whether the case,

9    if tried, would present intractable management problems, for the proposal is that there be no trial.”)

10   (internal citation omitted).

11          The only factor in play here weighs in favor of class treatment. Further, the filing of

12   separate suits by several thousand class members “would create an unnecessary burden on

13   judicial resources.” Barbosa, 297 F.R.D. at 445. Under the circumstances, the court finds that

14   the superiority requirement is satisfied.

15   II.    FAIRNESS,       REASONABLENESS,           AND     ADEQUACY         OF    THE     PROPOSED

16          SETTLEMENT.

17          A.     The Settlement is the Product of Arm’s-Length Negotiations.

18          “This circuit has long deferred to the private consensual decision of the parties.” Rodriguez

19   v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009). The Ninth Circuit has “emphasized” that

20   “the court’s intrusion upon what is otherwise a private consensual agreement negotiated between

21   the parties to a lawsuit must be limited to the extent necessary to reach a reasoned judgment that

22   the agreement is not the product of fraud or overreaching by, or collusion between, the negotiating

23   parties, and that the settlement, taken as a whole, is fair, reasonable and adequate to all

24   concerned.” Id. (internal quotation marks omitted). When the settlement is “the product of an

25   arms-length, non-collusive, negotiated resolution[,]” id., courts afford the parties the presumption

26   that the settlement is fair and reasonable. See Spann, 314 F.R.D. at 324; In re Netflix Privacy

27   Litig., 2013 WL 1120801, *4 (N.D. Cal. 2013) (“Courts have afforded a presumption of fairness and

28   reasonableness of a settlement agreement where that agreement was the product of non-collusive

                                                      13
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 14 of 23 Page ID
                                      #:2347



1    arms’ length negotiations conducted by capable and experienced counsel.”).

2             Here, there is no evidence of collusion or fraud leading to, or taking part in, the settlement

3    negotiations between the parties. Indeed, the parties vigorously litigated the instant action. For

4    instance, the parties engaged in highly contested discovery, which included about 74

5    interrogatories, 278 requests for admission, and 209 requests for production of documents. (See

6    Dkt. 112-3, Stempler Decl. at ¶ 8). In addition to several motions to compel, (see Dkts. 60-63),

7    a motion to strike, (see Dkt. 45), and a motion for class certification was filed. (See Dkt. 84).

8             On September 25, 2017, the parties participated in a day-long mediation with the Honorable

9    William McCurine (Ret.), which resulted in a mediator’s proposal that was accepted by the parties

10   a few days later. (See Dkt. 112, Motion at 10). At the time of settlement, plaintiff’s motion for

11   class certification (Dkt. 84) was pending, (see Dkt. 87), and prior to the mediation, the parties had

12   exchanged their motions for summary judgment, but had not yet filed them. (See Dkt. 112, Motion

13   at 9).

14            Based on the record before the court, the court is persuaded that the parties thoroughly

15   investigated and considered their own and the opposing parties’ positions. The parties had a

16   sound basis for measuring the terms of the settlement against the risks of continued litigation, and

17   there is no evidence that the settlement is “the product of fraud or overreaching by, or collusion

18   between, the negotiating parties[.]” Rodriguez, 563 F.3d at 965 (quoting Officers for Justice, 688

19   F.2d at 625).

20            B.     The Amount Offered in Settlement Falls Within a Range of Possible Judicial

21                   Approval and is a Fair and Reasonable Outcome for Class Members.

22                   1.     Recovery for Class Members.

23            The parties have defined the settlement class as “(i) all persons having an address within

24   the state of California (ii) who were sent a communication from Defendants Goldsmith & Hull or

25   William I. Goldsmith in the form of Exhibit A (attached to the Complaint) (iii) when a wage

26   garnishment order had not been obtained (iv) to recover a debt incurred for personal, family, or

27   household purposes (v) which was not returned undelivered by the United States Postal Service

28   (vi) during the period of time one year prior to the filing of the Complaint through Preliminary

                                                        14
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 15 of 23 Page ID
                                      #:2348



1    Approval Date.” (Dkt. 112-3, Settlement Agreement at § III.B.1; Dkt. 112, Motion at 10).

2            The relief available to the class, which involves 1,072 class members, will come from a non-

3    reversionary $20,000 settlement fund, on a pro rata basis.             (See Dkt. 112-3, Settlement

4    Agreement at § IV.B; Dkt. 112, Motion at 10; Dkt. 112-4, Goldsmith Decl. at ¶ 5) (A report

5    generated on defendants’ collection software that showed all files with a judgment, where a letter

6    was sent from November 30, 2014 to the present, was reviewed by Goldsmith, revised to exclude

7    unrelated subrogation and duplicate files and those with addresses outside of California). The

8    settlement “amount equal[s] . . . approximately 1% of [Goldsmith & Hull and Goldsmith’s] net

9    worth[.]” (See Dkt. 112-3, Settlement Agreement at § IV.B). Plaintiff estimates that class

10   members will each receive approximately $18.66. (See Dkt. 112, Motion at 11). Any unpaid sums

11   will be treated as cy pres and given to (a) the National Consumer Law Center and/or (b) the

12   National Association of Consumer Advocates. (See Dkt. 112-3, Settlement Agreement at § IV.B).

13   Defendants will separately pay plaintiff’s attorney’s fees and costs, subject to the court’s approval,

14   (see id. at § V), as well as the costs of the settlement administrator, not to exceed $10,000. (See

15   id. at § VII).

16           The settlement is fair, reasonable, and adequate, particularly when viewed in light of the

17   litigation risks in this case. Plaintiff acknowledges “the risks involved” in continuing the litigation,

18   particularly with respect to defendants’ arguments regarding typicality, standing, Goldsmith’s

19   exemption under the RFDCPA, see Cal. Civ. Code § 1788.2(c) (“debt collector” “does not include

20   an attorney or counselor at law”), and the limited liability available under the FDCPA, see 15

21   U.S.C. § 1692k(a)(2)(B).3 (See Dkt 112, Motion at 23). In short, the risks of continued litigation

22   are significant in this case and when taking into account the costs and delays associated with

23   continued litigation, the court is persuaded that the settlement’s benefits to the class fall within the

24
             3
               Recovery in FDCPA class actions is limited to $1,000 statutory damages for each named
25   plaintiff, and the lesser of $500,000 or one percent of the net worth of the “debt collector”
26   defendant. See 15 U.S.C. § 1692k(a)(2)(B); Schuchardt v. Law Office of Rory W. Clark, 2016 WL
     232435, *10 (N.D. Cal. 2016) (holding that “net worth” for the purposes of the FDCPA means
27   balance sheet net worth, not fair market net worth including goodwill) (citing Sanders v. Jackson,
     209 F.3d 998, 1000 (7th Cir. 2000)); Harper v. Law Office of Harris & Zide LLP, 2017 WL 995215,
28   *4 (N.D. Cal. 2017).

                                                       15
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 16 of 23 Page ID
                                      #:2349



1    range of reasonableness. The average recovery amount of approximately $18.66, (see id. at 11),

2    is within the range awarded in other settlements under the FDCPA. See, e.g., Harper v. Law

3    Office of Harris & Zide LLP, 2017 WL 995215,*4 (N.D. Cal. 2017) (“Each class member will

4    receive $10.”) (citing Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673, 684 (N.D. Cal.

5    2016) (approving class action settlement awarding $15.10 per class member “where Plaintiffs’

6    potential recovery [was] limited by Defendant‘s more modest net worth.”)); Knutson v. Schwan’s

7    Home Serv., Inc., 2014 WL 3519064, *4 (S.D. Cal. 2014) (preliminarily approving settlement in

8    which maximum benefit to class members was $20 and an $80 voucher and collecting cases with

9    $20-$100 in estimated recovery per class member); Sullivan v. Am. Exp. Publ’g Corp., 2011 WL

10   2600702, *7 (C.D. Cal. 2011) (“The Settlement Agreement allows class members to choose from

11   between a cash award of $27.50 or a one-year magazine subscription, valued between $29.95

12   and $59.88, subject to a cap on all cash payments of $180,000.”); see also Linney v. Cellular

13   Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998) (“The fact that a proposed settlement may only

14   amount to a fraction of the potential recovery does not, in and of itself, mean that the proposed

15   settlement is grossly inadequate and should be disapproved.”) (internal quotation marks and

16   citation omitted).

17                 2.     Release of Claims.

18          Beyond the value of the settlement, potential recovery at trial, and inherent risks in

19   continued litigation, courts also consider whether a class action settlement contains an overly

20   broad release of liability. See 4 Newberg on Class Actions § 13:15, at 326 (5th ed. 2014); see,

21   e.g., Fraser v. Asus Comput. Int’l, 2012 WL 6680142, *3 (N.D. Cal. 2012) (denying preliminary

22   approval of proposed settlement that provided defendant a “nationwide blanket release” in

23   exchange for payment “only on a claims-made basis,” without the establishment of a settlement

24   fund or any other benefit to the class).

25          Here, plaintiff and class members who do not exclude themselves from the settlement will

26   release defendants from “any and all claims that were raised in this lawsuit pursuant to the

27   [FDCPA] and [RFDCPA].”        (See Dkt. 112-3, Settlement Agreement at § IX.A).        With the

28   understanding that, under the release, the settlement class members are not giving up claims

                                                    16
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 17 of 23 Page ID
                                      #:2350



1    unrelated to those asserted in this action, the court finds that the release adequately balances

2    fairness to absent class members and recovery for plaintiffs with defendants’ business interest in

3    ending this litigation. See, e.g., Fraser, 2012 WL 6680142, at *4 (recognizing defendant’s

4    “legitimate business interest in ‘buying peace’ and moving on to its next challenge” as well as the

5    need to prioritize “[f]airness to absent class member[s]”).

6           C.       The Settlement Agreement Does Not Improperly Grant Preferential Treatment to the

7                    Class Representative.

8           “Incentive awards are payments to class representatives for their service to the class in

9    bringing the lawsuit.” Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1163 (9th Cir. 2013).

10   The Ninth Circuit has instructed “district courts to scrutinize carefully the awards so that they do

11   not undermine the adequacy of the class representatives.” Id. The court must examine whether

12   there is a “significant disparity between the incentive awards and the payments to the rest of the

13   class members” such that it creates a conflict of interest. See id. at 1165. “In deciding whether

14   [an incentive] award is warranted, relevant factors include the actions the plaintiff has taken to

15   protect the interests of the class, the degree to which the class has benefitted from those actions,

16   and the amount of time and effort the plaintiff expended in pursuing the litigation.” Cook v. Niedert,

17   142 F.3d 1004, 1016 (7th Cir. 1998).

18          The Settlement Agreement provides for a payment to plaintiff Karcauskas of $2,000 in

19   “statutory damages pursuant to the FDCPA and the RFDCPA[,]” (see Dkt. 112-3, Settlement

20   Agreement at § IV.A.), as well as “$5,000 for his services as the class representative[,]” (see id.

21   at § VI), for a total of $7,000. As an initial matter, there is no indication that the settlement will not

22   go forward if the court declines to award any or some of the requested incentive or statutory

23   awards. In other words, there appears to be no apparent conflict of interest between the named

24   plaintiff and absent class members. Cf. Radcliffe, 715 F.3d at 1163 (reversing approval of a class

25   action settlement because the conditional incentive awards caused the interests of the class

26   representatives to diverge from the interests of the class because the settlement agreement told

27   class representatives that they would not receive incentive awards unless they supported the

28   settlement”).

                                                        17
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 18 of 23 Page ID
                                      #:2351



1           In Staton, the court reversed the district court’s approval of a class-action settlement where

2    the incentive payments of up to $50,000 were disproportionately large when compared to class

3    members’ payments averaging $16,500 for one subclass, and $1,000 for another. See 327 F.3d

4    at 948-49, 977. The Staton court cautioned that class representatives receiving special incentive

5    awards “may be more concerned with maximizing those incentives than with judging the adequacy

6    of the settlement as it applies to class members at large.” Id. at 977. In such cases, “the class

7    representatives [may not] adequately represent the class.” Radcliffe, 715 F.3d at 1164.

8           The Staton court, however, approvingly cited to Cook v. Niedert, 142 F.3d 1004, 1016 (7th

9    Cir. 1998), in which the Seventh Circuit allowed an incentive payment of $25,000 “in the context

10   of a recovery of more than $14 million[,]” where the plaintiff “spent hundreds of hours with his

11   attorneys and provided them with ‘an abundance of information[.]’” 327 F.3d at 976 (quoting Cook,

12   142 F.3d at 1016). Staton also cited favorably to In re SmithKline Beckman Corp. Sec. Litig., 751

13   F.Supp.525, 535 (E.D. Pa. 1990), which approved “$5,000 awards for one named representative

14   of each of nine plaintiff classes involving more than 22,000 claimants in a settlement of $22

15   million[.]” 327 F.3d at 977.

16          With this guidance in mind, the court must examine whether the award of $7,000 to plaintiff

17   is unduly disproportionate compared to the total class award of $20,000, and the approximate

18   individual awards of $18.66, (see Dkt. 112, Motion at 11), so as to create a conflict of interest.

19   See Radcliffe, 715 F.3d at 1165. Further, “[i]n deciding whether [an incentive] award is warranted,

20   relevant factors include the actions the plaintiff has taken to protect the interests of the class, the

21   degree to which the class has benefitted from those actions, and the amount of time and effort the

22   plaintiff expended in pursuing the litigation.” Cook, 142 F.3d at 1016.

23          As an initial matter, plaintiff will receive a statutory award of $2,000.4 Given the $2,000

24

25          4
                 “While the Court initially found this additional award concerning, the FDCPA’s
26   compensation structure expressly allows this outcome.” See Harper, 2017 WL 995215, at *4
     (plaintiff received $1,000 in statutory damages in lieu of an incentive award); Gomez v. Assocs.
27   Grp., 2018 WL 6985242, *3 n. 2 (C.D. Cal. 2018) (“With respect to the Rosenthal Act, the court
     notes that other courts frequently grant the same amount of damages under that statute as for
28   parallel FDCPA claims brought in the same litigation.”).

                                                       18
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 19 of 23 Page ID
                                      #:2352



1    statutory award, the court is persuaded that, under the circumstances here, an incentive award

2    of $5,000 is unduly disproportionate to the benefits likely to be received by the absent class

3    members. The proposed award of $7,000 comprises about 26% percent of the total settlement

4    amount that will be awarded to the class members and constitutes a significant disparity between

5    the amount plaintiff will receive and the approximately $18.66 payments each class member will

6    receive. Under the circumstances, the court will reduce the incentive award to $3,000,5 resulting

7    in a total award for plaintiff of $5,000. See, e.g., Cox v. Clarus Mktg. Grp., LLC, 291 F.R.D. 473,

8    483 (S.D. Cal. 2013) (court approved a $5,000 incentive award where class members would

9    receive a maximum payment of $36); see also Catala, 2010 WL 2524158, at *6 (approving $2,500

10   incentive payment to class representative, despite no monetary award to absent class members

11   in a settlement involving a cy pres recovery); Grant, 2014 WL 888665, at *4 & 8 (approving $5,000

12   incentive award in a class action in which only injunctive relief was provided).

13          D.     Class Notice and Notification Procedures.

14          Upon settlement of a class action, “[t]he court must direct notice in a reasonable manner

15   to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1). Federal

16   Rule of Civil Procedure 23(c)(2) requires the “best notice that is practicable under the

17   circumstances, including individual notice” of particular information.      See Fed. R. Civ. P.

18   23(c)(2)(B) (enumerating notice requirements for classes certified under Rule 23(b)(3)).

19          A class action settlement notice “is satisfactory if it generally describes the terms of the

20   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

21

22          5
             Based on the amount of time spent and burden carried by the class representative, and
23   the benefits he provided to counsel and the class as a whole throughout the litigation, the court
     is persuaded that the $3,000 incentive payment is adequate . See Cook, 142 F.3d at 1016. The
24   class representative had his deposition taken, spent numerous hours reviewing written discovery,
     spent about three or four hours discussing the facts of the case with counsel, and spent time
25   preparing and being available during the settlement negotiations. (See Dkt. 112-5, Karcauskas
26   Decl. at ¶¶ 10-13). Plaintiff was also “responsible for [his] pro rata share of all costs” prior to
     settlement. (See id. at ¶ 19). In sum, plaintiff’s evidence establishes that the incentive award is
27   warranted based on his effort to “protect the interests of the class, the degree to which the class
     has benefitted from those actions, and the amount of time and effort the plaintiff expended in
28   pursuing the litigation.” Cook, 142 F.3d at 1016.

                                                     19
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 20 of 23 Page ID
                                      #:2353



1    forward and be heard.” Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir.), cert.

2    denied, 543 U.S. 818 (2004) (internal quotation marks omitted). “The standard for the adequacy

3    of a settlement notice in a class action under either the Due Process Clause or the Federal Rules

4    is measured by reasonableness.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 113 (2d

5    Cir.), cert. denied, 544 U.S. 1044 (2005). Settlement notices “are sufficient if they inform the class

6    members of the nature of the pending action, the general terms of the settlement, that complete

7    and detailed information is available from the court files, and that any class member may appear

8    and be heard at the hearing.” Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.3d 402, 423 (6th Cir.

9    2012) (internal quotation marks omitted); see Wershba v. Apple Comput., Inc., 91 Cal.App.4th

10   224, 252 (2001) (“As a general rule, class notice must strike a balance between thoroughness and

11   the need to avoid unduly complicating the content of the notice and confusing class members.”).

12   The notice should provide sufficient information to allow class members to decide whether they

13   should accept the benefits of the settlement, opt out and pursue their own remedies, or object to

14   its terms. See In re Integra Realty Resources, Inc., 262 F.3d 1089, 1111 (10th Cir. 2001) (“The

15   standard for the settlement notice under Rule 23(e) is that it must ‘fairly apprise’ the class

16   members of the terms of the proposed settlement and of their options.”).

17          Here, the parties have selected First Class, Inc. as the Claims Administrator. (See Dkt.

18   112-3, Settlement Agreement at § III.F). Class members will receive notice by first class mail.

19   (See Dkt. 112, Motion at 29; Dkt. 120-1, Revised Notice). The Revised Notice describes the

20   nature of the action, including the class claims. (See Dkt. 120-1, Revised Notice at 2); see Fed.

21   R. Civ. P. 23(c)(2)(B)(i) & (iii). The class definition is conspicuously included on the Revised

22   Notice, so that individuals clearly understand who is included. (See Dkt. 120-1, Revised Notice

23   at 3); see also Fed. R. Civ. P. 23(c)(2)(B)(ii). It explains the benefits of the settlement, (see Dkt.

24   120-1, Revised Notice at 3), and that class members need not make a claim to obtain benefits.

25   (See id.). It includes an explanation laying out the class members’ options under the settlement,

26   i.e., they may exclude themselves, object, or do nothing. (See id. at 3-5); see also Fed. R. Civ.

27   P. 23(c)(2)(B)(v)-(vi). The Notice explains that all class members who do not exclude themselves

28   will release claims subject to the release provision. (See Dkt. 120-1, Revised Notice at 6); see

                                                      20
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 21 of 23 Page ID
                                      #:2354



1    also Fed. R. Civ. P. 23(c)(2)(B)(vii). Also, if class members choose to object to the settlement,

2    they may do so by submitting written objections to the court, and they may attend the final fairness

3    hearing with or without an attorney. (See id. at 4-5); see also Fed. R. Civ. P. 23(c)(2)(B)(iv).

4    Information regarding the final approval hearing is also included. (See Dkt. 120-1, Revised Notice

5    at 4, 6). Finally, the Revised Notice explains that class members may object to the attorney’s fees

6    award. (See id. at 4-6).

7           Based on the foregoing, the court finds that there is no alternative method of distribution

8    that would be more practicable here, or any more reasonably likely to notify the class members.

9    The court further finds that the procedure for providing notice and the content of the class notice

10   constitute the best practicable notice to class members.

11          E.     Summary.

12          In short, the court’s preliminary evaluation of the settlement does not disclose grounds to

13   doubt its fairness “such as unduly preferential treatment of class representatives or segments of

14   the class, inadequate compensation or harms to the classes, . . . or excessive compensation for

15   attorneys[.]” Manual for Complex Litigation § 21.632 (4th ed. 2004); see also Spann, 314 F.R.D.

16   at 323.

17                                             CONCLUSION

18          Based on the foregoing, IT IS ORDERED THAT:

19          1.   Plaintiff’s Motion for Class Certification and Preliminary Approval of Settlement

20   Agreement (Document No. 112) is granted upon the terms and conditions set forth in this Order.

21          2. The court preliminarily certifies the class, as defined in § III.B.1 of the Settlement

22   Agreement (Document No. 112-3) for the purposes of settlement.

23          3. The court preliminary appoints plaintiff Povilas Karcauskas as class representative for

24   settlement purposes.

25          4. The court preliminarily appoints Robert Stempler of Consumer Law Office of Robert

26   Stempler and O. Randolph Bragg of Horwitz, Horwitz & Associates as class counsel for settlement

27   purposes.

28          5. The court preliminarily finds that the terms of the Settlement are fair, reasonable and

                                                     21
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 22 of 23 Page ID
                                      #:2355



1    adequate, and comply with Rule 23(e) of the Federal Rules of Civil Procedure.

2           6. The proposed manner of the notice of settlement set forth in the Settlement Agreement

3    constitutes the best notice practicable under the circumstances and complies with the

4    requirements of due process.

5           7. The court approves the form, substance, and requirements of the class Notice (Dkt. 120-

6    1).

7           8. The parties shall carry out the settlement and claims process according to the terms of

8    the Settlement Agreement.

9           9. First Class, Inc. shall complete dissemination of class notice, in accordance with the

10   Settlement Agreement, no later than April 5, 2019.

11          10. Any class member who wishes to: (a) object to the settlement, including the requested

12   attorney’s fees, costs and incentive award; or (b) exclude him or herself from the settlement must

13   file his or her objection to the settlement or request for exclusion no later than June 4, 2019, in

14   accordance with the Settlement Agreement, and Notice.

15          11. Any class member who wishes to appear at the final approval (fairness) hearing, either

16   on his or her own behalf or through an attorney, to object to the settlement, including the

17   requested attorney’s fees, costs and incentive award, shall, no later than June 4, 2019, file with

18   the court a Notice of Intent to Appear at Fairness Hearing.

19          12. A final approval (fairness) hearing is hereby set for August 22, 2019, at 10:00 a.m. in

20   Courtroom 6D of the First Street Courthouse, to consider the fairness, reasonableness, and

21   adequacy of the Settlement as well as the award of attorney’s fees and costs to class counsel, and

22   service award to the class representative.

23          13. Plaintiff shall file a motion for an award of class representative incentive payment and

24   attorney’s fees and costs no later than May 3, 2019, and notice it for hearing for the date set forth

25   in paragraph 12 above. Any objection to the motion for an award of class representative incentive

26   payment and attorney’s fees and costs, by class members, shall be filed by the deadline set forth

27   in paragraph 10 above. In the event any objections to the motion for an award of class

28   representative incentive payment and attorney’s fees and costs are filed, class counsel shall, no

                                                      22
     Case 2:15-cv-09225-FMO-RAO Document 122 Filed 02/08/19 Page 23 of 23 Page ID
                                      #:2356



1    later than July 11, 2019, file a reply addressing the objections.

2           14. Plaintiff shall, no later than July 18, 2019, file and serve a motion for final approval of

3    the settlement and a response to any objections to the settlement. The motion shall be noticed

4    for hearing for the date set forth in paragraph 12 above. Defendants may file and serve a

5    memorandum in support of final approval of the Settlement Agreement or in response to

6    objections no later than July 25, 2019.

7           15. All proceedings in the Action, other than proceedings necessary to carry out or enforce

8    the Settlement Agreement or this Order, are stayed pending the final fairness hearing and the

9    court’s decision whether to grant final approval of the settlement.

10   Dated this 8th day of February, 2019.

11

12                                                                          /s/
                                                                    Fernando M. Olguin
13                                                               United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      23
